DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  the text “wherein said first dielectric layer is first inter-metal layer (IMD1)” in lines 5-6 is suggested to be changed to “wherein said first dielectric layer is a first inter-metal layer (IMD1)” for clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2018/0211910) in view of Apodaca (US 2019/0066763), Shen (US 2021/0305495), Kanzawa (US 2009/0283736) and Peng (US 2019/0165258).
Regarding claim 7, Lee discloses, in FIGS. 1-2 and in related text, a hybrid random access memory in a system-on-chip, comprising: 
a semiconductor substrate (100) with a memory region (R1) and a resistive random-access memory (ReRAM) region (R2); 
a first dielectric layer (146) on said semiconductor substrate; 
multiple ReRAM cells (VR2) in said first dielectric layer on said ReRAM region, 
a second dielectric layer (156) above said first dielectric layer; and 
multiple memory cells (VR1) in said second dielectric layer on said memory region (R1) (see Lee, [0033], [0036]-[0037], [0044]-[0045]).
Lee discloses that the memory cells VR1 and VR2 have different switching characteristics (see Lee, [0048]). Lee does not explicitly disclose the memory cells VR1 are magnetic memory cells while the memory cells VR2 are resistive memory cells.
Lee does not explicitly disclose a magnetoresistive random access memory (MRAM) region; multiple MRAM cells on said MRAM region.
Apodaca teaches a semiconductor substrate (402) having resistive memory cells (706) in one region and magnetic memory cells (708) in another region (see Apodaca, FIG. 7, [0067]). Thus Apodaca teaches a magnetoresistive random access memory (MRAM) region; multiple MRAM cells on said MRAM region.
Lee and Apodaca are analogous art because they both are directed to memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee with the features of Apodaca because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lee to include a magnetoresistive random access memory (MRAM) region; multiple MRAM cells on said MRAM region, as taught by Apodaca, in order to provide buffer and store error correcting data using memory with higher speed and lower error rate (see Apodaca, [0052], [0067]).
Lee does not explicitly disclose wherein each of said ReRAM cells comprises: a first bottom electrode, wherein said first bottom electrode is formed in a dielectric capping layer under said first dielectric layer, and top surfaces of said first bottom electrode and said dielectric capping layer are flush, and said first bottom electrode is connected directly to a contact below, and said contact is directly connected to an active area of underlying said semiconductor substrate; a first top electrode above said first bottom electrode: a variable resistive layer between said first bottom electrode and said first top electrode; and spacers on sidewalls of said variable resistive layer and said first top electrode.
Shen teaches wherein each of said ReRAM cells comprises: a first bottom electrode (114), wherein said first bottom electrode is formed in a dielectric capping layer (112) under said first dielectric layer (134), and top surfaces of said first bottom electrode and said dielectric capping layer are flush; a first top electrode (120E) above said first bottom electrode: a variable resistive layer (118) between said first bottom electrode and said first top electrode; and spacers (132) on sidewalls of said variable resistive layer and said first top electrode (see Shen, FIG. 10, [0017], [0022], [0024], [0026], [0030]-[0031]). Since Lee discloses that each of said ReRAM cells (VR2) is electrically connected to a contact (104) below, and said contact is electrically connected to said semiconductor substrate (100) (see Lee, FIG. 2, [0034]), and Shen teaches said first bottom electrode (114) being at the bottom of the ReRAM cell (125) (see Shen, FIG. 10), Shen together with Lee teaches said first bottom electrode is connected directly to a contact below, electrically, and said contact is directly connected to said semiconductor substrate.
Lee and Shen are analogous art because they both are directed to memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee with the features of Shen because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lee to include wherein each of said ReRAM cells comprises: a first bottom electrode, wherein said first bottom electrode is formed in a dielectric capping layer under said first dielectric layer, and top surfaces of said first bottom electrode and said dielectric capping layer are flush, and said first bottom electrode is connected directly to a contact below, and said contact is directly connected to said semiconductor substrate; a first top electrode above said first bottom electrode: a variable resistive layer between said first bottom electrode and said first top electrode; and spacers on sidewalls of said variable resistive layer and said first top electrode
Lee and Shen do not explicitly disclose or teach an active area of underlying said semiconductor substrate.
Kanzawa teaches an active area (319) of underlying said semiconductor substrate (see Kanzawa, FIG. 26, [0151], [0305]).
Lee and Kanzawa are analogous art because they both are directed to memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee with the features of Kanzawa because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Lee to include an active area of underlying said semiconductor substrate, in order to couple the memory cell to a bit line through a transistor gated by a word line (see Kanzawa, [0305]-[0308]).
Lee does not explicitly disclose wherein each of said MRAM cells comprises: a second bottom electrode directly connected to a via below, and said via is further connected to an underlying metal layer; a magnetic tunnel junction (MTJ) component on said second bottom electrode: a second top electrode on said magnetic tunnel junction component; and a capping layer covering said second top electrode and said magnetic tunnel junction component.
Peng teaches wherein each of said MRAM cells comprises: a second bottom electrode (160’) directly connected to a via (150) below, and said via is further connected to an underlying metal layer (114); a magnetic tunnel junction (MTJ) component (170’, 180’) on said second bottom electrode: a second top electrode (210’) on said magnetic tunnel junction component; and a capping layer (232) covering said second top electrode and said magnetic tunnel junction component (see Peng, FIG. 8, [0010], [0018], [0029], [0031]).
Lee and Peng are analogous art because they both are directed to memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee with the features of Peng because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lee to include wherein each of said MRAM cells comprises: a second bottom electrode directly connected to a via below, and said via is further connected to an underlying metal layer; a magnetic tunnel junction (MTJ) component on said second bottom electrode: a second top electrode on said magnetic tunnel junction component; and a capping layer covering said second top electrode and said magnetic tunnel junction component, as taught by Peng, in order to provide a resistive switching element, connecting the resistive switching element to a transistor and protect the resistive switching element (see Peng, [0014], [0018], [0031]).
Regarding claim 11, Lee in view of Apodaca, Shen, Kanzawa and Peng teaches the memory of claim 7.
Shen teaches said first top electrode of each of said ReRAM cells (see discussion on claim 7 above). Since Lee disclose top of ReRAM cell (VR2) is connected to an overlying metal layer (152) though a via (154) (see Lee, FIG. 2, [0036]), Shen together with Lee teaches wherein said first top electrode of each of said ReRAM cells is connected to an overlying metal layer through a via, with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 7.
Regarding claim 13, Lee in view of Apodaca, Shen, Kanzawa and Peng teaches the memory of claim 7.
Peng teaches wherein said magnetic tunnel junction component (170’, 180’) comprises a seed layer, a pinned layer, a reference layer, a tunnel barrier layer and a free layer (see Peng, [0017]-[0022]), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 7.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Apodaca, Shen, Kanzawa and Peng, and further in view of Kim (US 2020/0161236) and Lee (US 2013/0121060, hereinafter Lee’060).
Regarding claim 9, Lee in view of Apodaca, Shen, Kanzawa and Peng teaches the memory of claim 7.
Shen teaches said variable resistive layer (see discussion on claim 7 above).
Shen does not explicitly teach wherein said variable resistive layer is a multilayer structure with a tantalum oxide layer, a tantalum pentaoxide layer and an iridium layer.
Kim teaches a top electrode of a ruthenium layer and an adjacent iridium layer (see Kim, [0024], claim 9).
Lee’060 teaches a multilayer structure with a tantalum oxide layer (10), a tantalum pentaoxide layer (20) (see Lee’060, FIG. 1, [0087]-[0088]).
Thus Kim and Lee’060 together teaches wherein said variable resistive layer is a multilayer structure with a tantalum oxide layer, a tantalum pentaoxide layer and an iridium layer.
Lee, Kim and Lee’060 are analogous art because they both are directed to memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee with the features of Kim and Lee’060 because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Lee to include wherein said variable resistive layer is a multilayer structure with a tantalum oxide layer, a tantalum pentaoxide layer and an iridium layer, as taught by Kim and Lee’060, because it is simple substitution of one known element for another to obtain predictable results (see MPEP § 2143), and to provide a resistive memory with set and reset operations based on applied voltages of opposite polarities (see Lee’060’, [0095]-[0096]).

Response to Arguments
Applicant's arguments filed on 04/26/2022 have been fully considered but they are not persuasive. 
In Applicant’s remarks, pages 11 to 16, Applicant argues that the cited references do not disclose or teach the limitation “said first bottom electrode is connected directly to a contact below, and said contact is directly connected to an active area of underlying said semiconductor substrate” of amended claim 7. Applicant argues that the structure 108 in Shen is not the “contact” as recited in amended claim 7. Applicant argues that the structure 317 is not directly connected to memory element 313 in Kanzawa.
In response, the Office notes that Lee discloses the contact of claim 7 in contact 104 in FIG. 2; contact 104 is electrically connected memory element VR2 thus is directly connected to bottom electrode of the memory element, electrically, as taught by Shen together with Lee. See discussion on rejection of claim 7 above. Applicant appeared to argue for the feature that the contact (CT) physically touches the bottom electrode (208), as depicted by FIG. 7 of the instant application. However, claim 7 does not recite such feature. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811